                        UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,              CASE NO. 16CR1116-BEN

                       Plaintiff,
                vs.                     JUDGMENT OF DISMISSAL
 FRANCISCO OCHOA-OREGEL (1),

                      Defendant.


          IT APPEARING that the defendant is now entitled to be discharged
for the reason that:

       an indictment has been filed in another case against the defendant and
       the Court has granted the motion of the Government for dismissal of
       this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

_x._   the Court has granted the motion of the Government for dismissal,
       without prejudice; or

       the Court has granted the motion of the defendant for a judgment of
       acquittal; or

       a jury has been waived, and the Court has found the defendant not
       guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

_x._   of the offense(s) as charged in the Indictment:

       TITLE 8 U.S.C. §1326.



                                                         is hereby discharged.


 DATED: OCTOBER 10, 2018


                                        U.S. District Judge
